NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted December 20, 2012*
                                    Decided January 18, 2013

                                               Before

                               WILLIAM J. BAUER, Circuit Judge 

                               JOEL M. FLAUM, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

No. 12‐1486

THADDEUS TODD JUNIOR,                                   Appeal from the United States District
    Plaintiff‐Appellant,                                Court for the Northern District of Illinois,
                                                        Eastern Division.
       v.
                                                        No. 11 C 8742
KOHL’S DEPARTMENT STORE, 
     Defendant‐Appellee.                                Amy J. St. Eve,
                                                        Judge.


                                             O R D E R

    Thaddeus  Todd  Junior  appeals  the  dismissal  of  his  complaint  under  the  Age
Discrimination in Employment Act, 29  U.S.C. §§ 621–634, alleging that Kohl’s Department
Store  discriminated  against  him  when  it  failed  to  promote  him,  failed  to  stop  harassment
against him, and finally fired him.  Because the district court erroneously dismissed Todd’s



       *
          After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus,  the  appeal  is  submitted  on  the  briefs  and  record.  See  FED.  R.  APP.  P.
34(a)(2)(C).
No. 12‐1486                                                                                           Page 2

claim  that  Kohl’s  unlawfully  fired  him,  we  vacate  the  judgment  and  remand  for  further
proceedings.

     In his earlier complaint, filed in 2008, Todd alleged that Kohl’s discriminated against him
based on race, color, sex, and age.  In 2010 Todd tried to back out of a settlement agreement
with Kohl’s that he had entered into but refused to sign. After an evidentiary hearing, the
district court deemed the agreement enforceable (because Todd had consented to its terms) and
dismissed the suit.  We dismissed the appeal because Todd failed to supply a transcript of the
evidentiary hearing and otherwise did not contest the court’s finding that he had agreed to the
settlement.  Todd v. Kohl’s Dep’t Stores, Inc., 443 F.App’x 215 (7th Cir. 2011). 

     The very next day, Todd filed his current complaint, which differed from his previous one
only in that it added a claim that Kohl’s unlawfully fired him on January 1, 2011 because of his
age and in retaliation for filing his earlier case.  The district court granted Kohl’s motion for
judgment on the pleadings, Fed. R. Civ. P. 12(c), concluding that Todd’s suit was barred by
claim preclusion because it involved the same conduct alleged in his 2008 suit.  And even if
claim preclusion did not bar Todd’s suit, the court added, dismissal was appropriate because
the settlement agreement released all claims Todd had or may have against Kohl’s, including
the age‐discrimination and retaliation claims alleged in this suit. 

       On  appeal  Todd  generally  challenges  the  dismissal  of  his    age‐discrimination  suit  as
barred by claim preclusion.  Claim preclusion under federal law has three elements: (1) the
same parties; (2) a dispute arising from the same transaction; and (3) a final judgment on the
merits.  Matrix IV, Inc. v. Am. Nat. Bank and Trust Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011);
Czarniecki  v.  City  of  Chi.,  633  F.3d  545,  548  (7th  Cir.  2011).    Todd  contests  only  the  second
element of claim preclusion, arguing that the allegations in his current complaint are not based
on the same conduct as those in his earlier one.  Although most of the allegations in Todd’s
complaint arose out of the same set of circumstances as his earlier complaint, one claim does
not—Todd’s claim that Kohl’s unlawfully fired him because of his age and in retaliation for
filing  his  earlier  suit.    “The  federal  rule  is  that  claim  preclusion  generally  does  not  bar  a
subsequent lawsuit for issues that arise after the operative complaint is filed.”  Ellis v. CCA of
Tenn. LLC, 650 F.3d 640, 652 (7th Cir. 2011); see also Smith v. Potter, 513 F.3d 781, 783–84 (7th Cir.
2008)  (plaintiff’s  claim  based  on  incidents  of  harassment  that  occurred  after  filing  of  first
complaint  not  barred  by  claim  preclusion  even  though  first  complaint  also  dealt  with
harassment‐based claims); Perkins v. Bd. of Trs. of Univ. of Ill., 116 F.3d 235, 236–37 (7th Cir. 1997)
(discharge claims and claims based on post‐discharge events were distinct and need not have
been brought together).

    Nor is this claim barred by his 2010 settlement agreement, as the district court alternatively
concluded.  At the time he entered into that agreement, Todd could not have foreseen  his
No. 12‐1486                                                                                    Page 3

eventual discharge nearly a year later (and presumably could not have envisioned releasing
any claims related to that discharge).  Even general releases cover only those claims “of which
the signing party has actual knowledge or that he could have discovered upon reasonable
inquiry.”  Hampton v. Ford Motor Co., 561 F.3d 709, 715 (7th Cir. 2009) (internal quotation and
citation omitted); see also Wagner v. Nutrasweet Co., 95 F.3d 527, 533 (7th Cir. 1996) (courts must
ask “whether the plaintiff is knowingly giving up the right to sue on some claims, or all claims
that are in general terms predictable’); Feltmeier v. Feltmeier, 798 N.E.2d 75, 90 (Ill. 2003); Krilich
v. Am. Nat. Bank and Trust Co. Of Chi., 778 N.E.2d 1153, 1165 (Ill. App. Ct. 2002) (“A release will
not be construed to include claims that the parties did not contemplate.”).

     Accordingly, the judgment of the district court is VACATED, and the case is REMANDED
for consideration of Todd’s claims that he was unlawfully fired because of his age, and in
retaliation for filing his first lawsuit.  The motion filed by Kohl’s for sanctions against Todd is
DENIED.